Dissenting Opinion by
Judge Palladino :
I respectfully dissent.
I disagree with the majority’s holding that the principles of collateral estoppel enunciated by the Pennsylvania Supreme Court in Commonwealth v. Brown, 503 Pa. 514, 469 A.2d 1371 (1983), do not apply to the Board’s parole revocation proceedings. The premise of the doctrine of collateral estoppel is that once an issue of fact has been determined by a final judgment, that same factual issue cannot be relitigated between the same parties in any forum.
In a parole revocation hearing, just as in a probation revocation proceeding, to allow the Board to re-litigate the factual issue of whether the alleged conduct occurred violates the doctrine of collateral estoppel because it allows the Commonwealth a second bite at the apple. It is this second bite which the Brown Court considered to be fundamentally unfair. See 503 Pa. at 528, 469 A.2d at 1378. The Brown Court recognized that it is not necessary for the Board to prove criminal conduct in order to revoke probation. Id. Because this is equally true in parole revocation cases it does not, as the majority opinion suggests, distinguish probation and parole revocation proceedings. See majority op. at 319-20.
*325•I do not. dispute the majority’s position'that the legal issues in the criminal trial and the parole, revocation hearing are different: i.e., whether a violation of the Uniform Firearms Act, Former Convict Not-to Own a Firearm, 18 Pa. C. S. §6105, occurred versus whether parole condition 5B was violated.See majority op. -at 319. Parole -condition 5B does- encompass a broader range of conduct than the Uniform Firearms Act. Therefore, the approach outlined in Brown must -be utilized to determine whether the Board is collaterally estopped from finding that Nickens -was in possession of a firearm. The Brown Court stated:
Where a previous judgment of - acquittal was based upon a general verdict, as is usually the case, this approach -requires a court to ‘ examine the record of a prior proceeding, taking into account the pleadings,. evidence, charge,' and other relevant matter, and conclude whether a rational jury could have grounded its verdict upon an issue other than that which the defendant seeks to foreclose from cohsideration. ’
503 Pa. at 519, 469 A.2d 1373 (citations omitted).
'' Nickens asserts that the acquittal in the criminal trial was based upon a finding that he was not in possession of the shotgun. If this assertion is supported by the record of the criminal proceedings, the principles of collateral estoppel prohibit the Board from reaching a contrary conclusion. Unfortunately, the record of the criminal trial was not submitted as part of the record in this case. I would, therefore, remand this case to the Board for an examination-of the record" of ■ the- criminal trial to determine whether a-rational jury could have grounded the acquittal on ah issue, other than possession.
. -I cannot agree with the majority’s, position that ,to require the Board to-perform this examination of'the *326criminal trial record is too heavy a burden, see majority op. at n. 9, because I believe that this is what is required under Brown and the cases cited therein to preserve a parolee’s constitutional rights. See Brown, 503 Pa. at 517-519, 469 A.2d at 1372-73. To the extent that prior cases of this Court hold that Brown does not apply to parole revocation proceedings, I believe they should be overruled.
Accordingly, I would vacate the Board’s order and remand the case for an examination of the criminal trial record and a determination of whether or not the criminal acquittal was based on a finding that Nickens was not in possession of the shotgun.